DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-7, and 10-17 are pending
Claims 2-3 and 8-9 are cancelled
Claims 1, 4-7, and 10-17 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Response to Arguments
Applicant's amendments filed 01/05/2021 have been considered and entered, however, applicant’s arguments as filed on 01/05/2021 have been fully considered but they are not persuasive. 

In reply, examiner asserts that first of all applicant recites in claim 1 that reserved printing job is stored as reserved printing job when hold mode is set but then in other independent claims, 7 and 8, respectively, it recites that reserved printing job is now stored as held printing job when hold mode is set. These two statements are directly contradictory to each other as to which one is true? Therefore, examiner asserts that applicant does not have support in the specification regarding reserved printing job being stored as reserved job even when hold mode is set to ON as stated in claim 1 and see 112(a) rejection below.
Secondly, Hikichi successfully teaches that when forcible reservation function is enabled (401 in fig. 6), the printing apparatus 1 reserves the print job without printing (forcible reservation is hold printing where data is temporally stored and only printed when user commands, paragraph 36). Then, when print job is reserved, it means that it is saved instead of automatically executed at that set/reserved time point (paragraph 86). In other words, when the forcible reservation function is enabled, the print job will not be executed automatically without user input according to the input of the print data at that time point, however, upon receiving direct execution instruction from the authenticated user who has inputted the print data later on, only then the saved reserved print job is executed, further print instruction by user is given.
Specifically, applicant argues that in Hikichi, print predictive return function is disabled when forcible reservation function is enabled. Applicant further explains that print predictive return function is basically a print preparation (warm-up) to be or not to be executed in advance. Applicant then again repeats that preparation operation is not executed when forcible reservation is enabled and that when forcible reservation is enabled printer only prints when user commands. And then applicant concludes with stating that reserved printing job will be printed once preparation operation is executed at the designated time. Therefore, Takahiro with Hikichi fails to teach the above argued limitations as now amended in the independent claims by the applicant.
In reply, examiner asserts that firstly, applicant has establish the fact itself that when forcible reservation function is enabled (basically hold mode is set as ON), the print predictive function is disabled, meaning that there will be no advance preparation of printer and printing will only commence upon user’s instruction, basically that is when printed is sure to be executed as also depicted by the applicant. So now when it’s abundantly clear that in hold mode (forcible reservation enable mode) printing only happens at user’s command, applicant appears to erroneously form a hypothetical theory where conceivable operations are executed without showing any evidence of them taking place in the disclosure of Hikichi. There is no evidence that in Hikichi, the printing when 
Thus, Combination of Takahiro with Hikichi has been successfully shown to teach all the features of the amended independent claims, please see rejection(s) below.

Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities: 
- Claims 1 and 7-8 recite the limitation “based on a time” in last line, which shall be changed to “based on the print time designated”. The examiner suggests this so to maintain consistency with the previous claim recitation(s), by reciting similar claim language in order to provide consistency and clarity to the claims. Appropriate correction is required.
- Claim 1 recites the limitation “print time designated by the received printing job” in lines 10-12, 21-22. However, received printing job does not have any print time designated to it instead it’s a received reserved job which is received with a print time designation, see lines 4-7. Therefore, it is unclear to the one with ordinary skill in the art that if applicant is referring to the received reserved printing job instead? To avoid confusion and vagueness, examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).

- Claim 10 recites the limitation “print time designated by the received printing job” in lines 10-12, 21-22. However, received printing job does not have any print time designated to it instead it’s a received reserved job which is received with a print time designation, see lines 4-7. Therefore, it is unclear to the one with ordinary skill in the art that if applicant is referring to the received reserved printing job instead? To avoid confusion and vagueness, examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended, independent claim 1 now recites “in a case where the hold printing mode is set, the received reserved printing job is stored as a reserved printing job” in lines 22-24, which is not supported or described in the original specification filed on 09/24/2018; therefore, is new matter.
Specification, according to PG-Pub, paragraphs 62, and 65 of the application state that “If it is determined that the forcible hold printing mode is enabled (YES in step S605), the processing proceeds to step S610. In step S610, the printing job control unit 502 stores the printing job 1500 as the hold printing job, regardless of the designated output method. For example, even if "reserved printing" is set as the output method 1503 for the printing job 1500, the printing job control unit 502 stores the printing job 1500 as the hold printing job. More specifically, the printing job control unit 502 stores the printing job 1500 in the auxiliary storage device 303 and adds the output method 1604 into the printing job list 1600 as " hold printing", instead of adding the output method 1604 as " reserved printing" thereto” (paragraph 62).
“In the present exemplary embodiment, an example is described where a reserved printing job received when the forcible hold printing mode is set is stored as a hold printing job” (paragraph 65).
reserved printing job” in lines 22-24 of claim 1, thus, claim does not comply with the written description requirement. This deficiency is found in claim 1.  Claims 4-6 and 17 are also rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claim 1 recites the limitation that received reserved printing job is stored as a reserved printing job when hold mode is not set and execute printing accordingly but then claim later recites that received reserved printing job is stored as a reserved printing job when hold mode is set and then execute printing differently. These two statements are directly contradictory to each other as both can’t be true at the same time, therefore it is unclear to one with ordinary skill in the art 
Claim 1 further recites the limitation “a user instruction” in line 14. However, claim previously recites “a user instruction” in line 6 above. Therefore, it is unclear whether 
Claim 1 further recites “the printing job” in line 16. There is insufficient antecedent basis for the limitation “the printing job” in the claim. Furthermore, it’s unclear as to which printing job applicant is referring to since it’s the received reserved job which has a print time designation. Therefore, it is unclear if applicant is referring to the received reserved printing job instead?
Claim 1 further recites the limitation “a user instruction” in line 18. However, claim previously recites “a user instruction” in lines 6 & 14 above. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. It appears it should be changed to “the user instruction”.
Claim 1 further recites the limitation “a reserved printing job” in line 24. However, claim previously recites “a reserved printing job” in line 20 above, therefore, it is unclear whether applicant is referring to storing same reserved printing job or a different one?
Claim 1 further recites the limitation “a user instruction” in lines 25 & 27. However, claim previously recites “a user instruction” in lines 6 & 14 above. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. 
Claims 4-6 and 17 are also rejected since these depend upon claim 1.

Claim 4 recites the limitation “the operation” in line 3. There is insufficient antecedent basis for the limitation “the operation” in the claim.
Claim 4 further recites the limitation “the print instruction” in line 4. There is insufficient antecedent basis for the limitation “the print instruction” in the claim.
the setting” in the claim.
Claim 4 further recites the limitation “a reserved printing job” in line 6. However, claim 1 previously recites “a reserved printing job”, therefore, it is unclear whether applicant is referring to the same reserved printing job or a different one?

Claim 6 recites the limitation “the output method included in the printing job” in 2. However, claim 5 recites “an output method included in the received printing job” above. There is insufficient antecedent basis for this limitation in the claim and also it is unclear that if applicant is referring to the received printing job instead?
Claim 6 further recites the limitation “the print instruction” in line 4. There is insufficient antecedent basis for the limitation “the print instruction” in the claim.

Claim 17 further recites the limitation “a user instruction” in line 5. However, claim 1 previously recites “a user instruction”. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. 
Claim 17 further recites the limitation “the designated print time” in line 7. However, claim 1 previously recites “print time designated”. Therefore, there is insufficient antecedent basis for the limitation “the designated print time” in the claim.
Claim 17 further recites the limitation “based on the printing job” in line 4. However, it is not clear as to which printing job the applicant is referring to.


Claim 7 further recites “the printing job” in line 14. There is insufficient antecedent basis for the limitation “the printing job” in the claim. Furthermore, it’s unclear as to which printing job applicant is referring to since it’s the received reserved job which has a print time designation. Therefore, it is unclear if applicant is referring to the received reserved printing job instead?
Claim 7 further recites the limitation “a user instruction” in line 16. However, claim previously recites “a user instruction” in lines 4 & 12 above. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. It appears it should be changed to “the user instruction”.
Claim 7 further recites the limitation “a reserved printing job” in line 18. However, claim previously recites “a reserved printing job” above, therefore, it is unclear whether applicant is referring to the same reserved printing job or a different one?
Claim 7 further recites the limitation “a held printing job” in line 22. However, claim previously recites “a held printing job” above, therefore, it is unclear whether applicant is referring to the same held printing job or a different one?
Claim 7 further recites the limitation “a user instruction” in lines 23 & 25. However, claim previously recites “a user instruction” in lines 4 and 12 above. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. 
Claims 11-13 are also rejected
Claim 11 recites the limitation “the operation” in line 3. There is insufficient antecedent basis for the limitation “the operation” in the claim.
Claim 11 further recites the limitation “the print instruction” in line 4. There is insufficient antecedent basis for the limitation “the print instruction” in the claim.
Claim 11 further recites the limitation “the setting” in line 7. There is insufficient antecedent basis for the limitation “the setting” in the claim.
Claim 11 further recites the limitation “a reserved printing job” in line 5. However, claim 7 previously recites “a reserved printing job” in lines 7, 18, therefore, it is unclear whether applicant is referring to the same reserved printing job or a different one?

Claim 13 recites the limitation “the output method included in the printing job” in 2. However, claim 12 recites “an output method included in the received printing job” above. Therefore, it is unclear to the one with ordinary skill in the art that if applicant is referring to the received printing job instead?

Claim 10 further recites the limitation “a user instruction” in line 14. However, claim previously recites “a user instruction” in line 6 above. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. It appears it should be changed to “the user instruction”.
Claim 10 further recites “the printing job” in line 16. There is insufficient antecedent basis for the limitation “the printing job” in the claim. Furthermore, it’s the received reserved job which has a print time designation as stated above. Therefore, it is unclear 
Claim 10 further recites the limitation “a user instruction” in lines 18, 25 and 27, respectively. However, claim previously recites “a user instruction” in lines 6 & 14 above. Therefore, it is unclear whether applicant is referring to the same user instruction or different one. It appears it should be changed to “the user instruction”.
Claim 10 further recites the limitation “a reserved printing job” in line 20. However, claim previously recites “a reserved printing job” above, therefore, it is unclear whether applicant is referring to the same reserved printing job or a different one?
Claim 10 further recites the limitation “a held printing job” in line 24. However, claim previously recites “a held printing job” above, therefore, it is unclear whether applicant is referring to the same held printing job or a different one?
Claims 14-16 are also rejected since these depend upon claim 10.

Claim 14 recites the limitation “the operation” in line 3. There is insufficient antecedent basis for the limitation “the operation” in the claim.
Claim 14 further recites the limitation “the print instruction” in line 4. There is insufficient antecedent basis for the limitation “the print instruction” in the claim.
Claim 14 further recites the limitation “the setting” in line 8. There is insufficient antecedent basis for the limitation “the setting” in the claim.
Claim 14 further recites the limitation “a reserved printing job” in line 6. However, claim 10 previously recites “a reserved printing job” in lines 7, 9, 20, therefore, it is unclear whether applicant is referring to the same reserved printing job or a different one?

Claim 16 recites the limitation “the output method included in the printing job” in 2. However, claim 15 recites “an output method included in the received printing job” above. Therefore, it is unclear to the one with ordinary skill in the art that if applicant is referring to the received printing job instead?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, JP 2000-351254, cited in the IDS and as evidenced by the English language translation in view of Hikichi, US 2017/0026533.
Regarding claim 1, Takahiro discloses a printing apparatus (print control apparatus, fig. 1, paragraph 12) comprising: 
a memory (ROM) storing instructions (paragraph 12); 
CPU) which is capable of executing the instructions to: (see paragraph 12, note that functions of print control apparatus are realized by executing the control programs stored in the ROM by the CPU. The display device 3 and the printing device 7 shown in FIG. 1 are output devices driven by the CPU) 
set, to the printing apparatus, in which a received printing job is held and printing is executed based on the held printing job accordingly to a user instruction (when print data is created at midnight for example, however, the user does not want to print immediately at that odd timing, then the created print data is held and printing is commenced at execution time set, for example till the day time of next day, when print instruction is automatically issued based on set print time given by user, paragraphs 15-21); 
receive a reserved printing job (printing is executed based on when the printing data, settings and command is received, paragraphs 15-21) for which a print time is designated and control, whether to store the received reserved printing job as a reserved printing job, based on which printing is executed at the print time designated by the received printing job and execute printing (when print data is created at midnight for example, however, the user does not want to print immediately at that odd timing, then the created print data is held and printing is commenced at execution time set, for example till the day time of next day, when print instruction is automatically issued based on set print time given by user on the other hand when print data is to be printed rather promptly rather than the next day then long term holding of data is not required, therefore, printing is commenced right at the execution time set based on the previously stored print data and settings, paragraphs 15-21);
based on the stored reserved printing job at the print time designated by the printing job (created print data is stored and then the created stored print data is printed at execution time set, for example till the day time of next day, when print instruction is automatically issued based on set print time, thereby, printing is commenced right at the execution time set based on the previously stored print data and settings, paragraphs 15-21).
Takahiro fails to explicitly disclose control, depending on whether the hold printing mode is set or not, whether to store the received reserved printing job as a reserved printing job, based on which printing is executed at the print time designated by the received printing job or to disable print execution based on the print time designated by the received printing job and store the received reserved printing job as a held printing job, for which printing is executed according to a user instruction; and execute, printing based on the stored held printing job according to a user instruction, wherein, in the control, in a case where the hold printing mode is not set, the received reserved printing job is stored as a reserved printing job, based on which printing is executed at the print time designated by the received printing job, and, in a case where the hold printing mode is set, the received reserved printing job is stored as a reserved printing job, based on which printing is executed according to a user instruction, and -2-Amendment for Application No.: 16/140092 Attorney Docket: 10178165US01printing based on the received reserved printing job is not executed automatically based on a time without a user instruction.
However, Hikichi teaches receive a reserved printing job for which a print time is designated (when job is received it is automatically executed at that generated set/reserved time point, paragraph 86) and control, depending on whether the hold when forcible reservation mode is set to ON, fig. 4, 401 in fig. 6, then it puts the received jobs on hold. When ‘ON’ then forcible reservation is enabled meaning holding printing mode and When ‘OFF’ then forcible reservation is disabled meaning no holding printing mode, paragraphs 71-74) whether to store the received reserved printing job as a reserved printing job, based on which printing is executed at the print time designated by the received printing job or to disable print execution based on the print time designated by the received printing job and store the received reserved printing job as a held printing job, for which printing is executed according to a user instruction (paragraphs 71-74, note that when forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, when print job is reserved, it means that it is saved instead of automatically executed at that set/reserved time point (paragraph 86). In other words, when the forcible reservation function is enabled, the print job will not be executed according to the input of the print data at that time point. Further note that in S1003-S1004, fig. 10 and S1404-S1405, fig. 14, paragraph 118, again note that when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given unless hold mode is set OFF or further print instruction is given by the user); execute, printing based on the printing job at the print time designated by the printing job (when forcible reservation function is disabled/OFF, then the print job is not reserved, meaning that it is automatically executed at that generated set/reserved time point paragraphs 86, 71-74) and execute, printing based on the stored held printing job according to a user instruction (when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given unless hold mode is set OFF or further print instruction is given by the user); and wherein, in the control, in a case where the hold printing mode is not set (When ‘ON’ then forcible reservation is enabled meaning holding printing mode and When ‘OFF’ then forcible reservation is disabled meaning no holding printing mode, paragraphs 71-74), the received reserved printing job is stored as a reserved printing job, based on which printing is executed at the print time designated by the received printing job, and, in a case where the hold printing mode is set, the received reserved printing job is stored as a reserved printing job, based on which printing is executed according to a user instruction, and -2-Amendment for Application No.: 16/140092 Attorney Docket: 10178165US01printing based on the received reserved printing job is not executed automatically based on a time without a user instruction (this claim limitation is in alternative form) (paragraphs 71-74, note that when forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, when print job is reserved, it means that it is saved instead of automatically executed at that set/reserved time point (paragraph 86). In other words, when the forcible reservation function is enabled, the print job will not be executed automatically according to the input of the print data at that time point, however, upon receiving direct execution instruction from the authenticated user who has inputted the print data later on, only then the saved reserved print job is executed based on the original settings as set at time of receiving the reserved job. Also see S1003-S1004, fig. 10 and S1404-S1405, fig. 14, paragraph 118, similarly teaching that when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given or further print instruction by user is given) (also note that “If the forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, in a state where the print job is reserved, if an execution instruction of the print job is received from the user via the operation unit 40, the printer unit 20 executes printing based on the reserved print job” and “In other words, the print job will not be executed unless the user who inputs the print data promptly goes to the printing apparatus 1 to input the execution instruction. When the forcible reservation function is enabled, the print job will not be executed according to the input of the print data” and further note “if the forcible reservation function is disabled, printing based on the print job is automatically executed without receiving the execution instruction from the user”).
Takahiro and Hikichi are combinable because they both deal with executing printing operations while temporality holding data and then commencing printing upon instructions given.
It would have been advantageous to modify the printing apparatus as disclosed by Takahiro to include hold printing mode techniques as taught by Hikichi.  The motivation for the skilled artisan in doing so is to prevent a printer unit from executing an unnecessary preparation operation in a case where print data transmitted from an external apparatus is reserved in the printing apparatus as taught by Hikichi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to combine Takahiro with Hikichi to reach the aforementioned advantage.

accordingly to the print instruction or cancel the reserved printing job (Hikichi, note that as explained above when forcible reservation is set to ON, it reserves the print job without printing. In other words, when the forcible reservation function is enabled, the print job will not be executed according to the input of the print data at that time point, however, upon receiving direct execution instruction from the authenticated user who has inputted the print data later on, only then the saved reserved print job is executed based on the original settings as set at time of receiving the reserved job, see element 401, fig. 4, then the print data is either put on hold until further instruction from user or is cancelled in terms of LIVEWAKE signal is issued wherein no execution or preparation of received image data takes place, in other words cancelling the execution of the received print job, see paragraphs 71-74, also S1003-S1004, fig. 10 and S1404-S1405, fig. 14, paragraph 118), 
and wherein in a case where a reserved printing job is received during the operation in the hold printing mode, processing on the reserved printing job is performed according to the setting of the reserved printing job received during-3-Amendment for Application No.: 16/140092 Attorney Docket: 10178165US01 the operation in the hold printing mode (Hikichi, CPU performs the execution according to settings set in fig. 4, see paragraphs 71-74, also S1003-S1004, fig. 10 and S1404-S1405, fig. 14 and explanation as given above for claim 1).


It would have been advantageous to modify the printing apparatus as disclosed by Takahiro to include hold reservation mode setting techniques as taught by Hikichi.  The motivation for the skilled artisan in doing so is to prevent a printer unit from executing an unnecessary preparation operation in a case where print data transmitted from an external apparatus is reserved in the printing apparatus as taught by Hikichi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to combine Takahiro with Hikichi to reach the aforementioned advantage.

Regarding claim 5, Combination of Takahiro with Hikichi further teaches wherein, in a case where the printing apparatus is not operating in the hold printing mode processing on the received printing job is performed based on an output method included in the received printing job (Hikichi, paragraph 71, note “if the forcible reservation function is disabled, printing based on the print job is automatically executed without receiving the execution instruction from the user” based on the received settings).
Takahiro and Hikichi are combinable because they both deal with executing printing operations while temporality holding data and then commencing printing upon instructions given.
It would have been advantageous to modify the printing apparatus as disclosed by Takahiro to include normal print data execution setting techniques as taught by Hikichi.  The motivation for the skilled artisan in doing so is to effectively print the received print data as given by the user to achieve seamless performance in printing environment according to settings as desired by the user as taught by Hikichi. Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the 

Regarding claim 6, Combination of Takahiro with Hikichi further teaches wherein the output method included in the printing job is a reserved printing for performing printing based on a designated time (Takahiro, paragraphs 15-21, received print job’s start time and execution is designated), a hold printing for performing printing accordingly to the print instruction from the user (paragraphs 71-74, note that “If the forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, in a state where the print job is reserved, if an execution instruction of the print job is received from the user via the operation unit 40, the printer unit 20 executes printing based on the reserved print job” and “In other words, the print job will not be executed unless the user who inputs the print data promptly goes to the printing apparatus 1 to input the execution instruction. When the forcible reservation function is enabled, the print job will not be executed according to the input of the print data”), or a normal printing for performing printing upon receipt of a printing job (Hikichi, paragraph 71, note “if the forcible reservation function is disabled, printing based on the print job is automatically executed without receiving the execution instruction from the user” thus it is a normal job).
Takahiro and Hikichi are combinable because they both deal with executing printing operations while temporality holding data and then commencing printing upon instructions given.
It would have been advantageous to modify the printing apparatus as disclosed by Takahiro to include print data execution setting techniques as taught by Hikichi.  The motivation for the skilled artisan in doing so is to effectively print the received print data as given by the user to achieve seamless performance in printing environment according to settings as desired by the user as taught by Hikichi. Therefore, it would have been 

Regarding claim 7, Takahiro discloses a control method for a printing apparatus (print control apparatus, fig. 1, paragraph 12) comprising: 
setting, to the printing apparatus, in which a received printing job is held and printing is executed based on the held printing job accordingly to a user instruction (when print data is created at midnight for example, however, the user does not want to print immediately at that odd timing, then the created print data is held and printing is commenced at execution time set, for example till the day time of next day, when print instruction is automatically issued based on set print time given by user, paragraphs 15-21); 
receiving a reserved printing job (printing is executed based on when the printing data, settings and command is received, paragraphs 15-21) for which a print time is designated and controlling, whether to store the received reserved printing job as a reserved printing job, based on which printing is executed at the print time designated by the received printing job and execute printing (when print data is created at midnight for example, however, the user does not want to print immediately at that odd timing, then the created print data is held and printing is commenced at execution time set, for example till the day time of next day, when print instruction is automatically issued based on set print time given by user on the other hand when print data is to be printed rather promptly rather than the next day then long term holding of data is not required, therefore, printing is commenced right at the execution time set based on the previously stored print data and settings, paragraphs 15-21);
executing, printing based on the stored reserved printing job at the print time designated by the printing job (created print data is stored and then the created stored print data is printed at execution time set, for example till the day time of next day, when print instruction is automatically issued based on set print time, thereby, printing is commenced right at the execution time set based on the previously stored print data and settings, paragraphs 15-21).
Takahiro fails to explicitly disclose controlling, depending on whether the hold printing mode is set or not, whether to store the received reserved printing job as a reserved printing job, based on which printing is executed at the print time designated by the received printing job or to disable print execution based on the print time designated by the received printing job and store the received reserved printing job as a held printing job, for which printing is executed according to a user instruction; and executing, printing based on the stored held printing job according to a user instruction, wherein, in the controlling, in a case where the hold printing mode is not set, the received reserved printing job is stored as a reserved printing job, based on which printing is executed at the print time designated by the received printing job, and, in a case where the hold printing mode is set, the received reserved printing job is stored as a reserved printing job, based on which printing is executed according to a user instruction, and -2-Amendment for Application No.: 16/140092 Attorney Docket: 10178165US01printing based on the received reserved printing job is not executed automatically based on a time without a user instruction.

when job is received it is automatically executed at that generated set/reserved time point, paragraph 86) and controlling, depending on whether the hold printing mode is set or not (when forcible reservation mode is set to ON, fig. 4, 401 in fig. 6, then it puts the received jobs on hold. When ‘ON’ then forcible reservation is enabled meaning holding printing mode and When ‘OFF’ then forcible reservation is disabled meaning no holding printing mode, paragraphs 71-74) whether to store the received reserved printing job as a reserved printing job, based on which printing is executed at the print time designated by the received printing job or to disable print execution based on the print time designated by the received printing job and store the received reserved printing job as a held printing job, for which printing is executed according to a user instruction (paragraphs 71-74, note that when forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, when print job is reserved, it means that it is saved instead of automatically executed at that set/reserved time point (paragraph 86). In other words, when the forcible reservation function is enabled, the print job will not be executed according to the input of the print data at that time point. Further note that in S1003-S1004, fig. 10 and S1404-S1405, fig. 14, paragraph 118, again note that when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given unless hold mode is set OFF or further print instruction is given by the user); executing, printing based on the printing job at the print time designated by the printing job (when forcible reservation function is disabled/OFF, then the print job is not reserved, meaning that it is automatically executed at that generated set/reserved time point paragraphs 86, 71-74) and executing, printing based on the stored held printing job according to a user instruction (when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given unless hold mode is set OFF or further print instruction is given by the user); and wherein, in the controlling, in a case where the hold printing mode is not set (When ‘ON’ then forcible reservation is enabled meaning holding printing mode and When ‘OFF’ then forcible reservation is disabled meaning no holding printing mode, paragraphs 71-74), the received reserved printing job is stored as a reserved printing job, based on which printing is executed at the print time designated by the received printing job, and, in a case where the hold printing mode is set, the received reserved printing job is stored as a held printing job, based on which printing is executed according to a user instruction, and -2-Amendment for Application No.: 16/140092 Attorney Docket: 10178165US01printing based on the received reserved printing job is not executed automatically based on a time without a user instruction (this claim limitation is in alternative form) (paragraphs 71-74, note that when forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, when print job is reserved, it means that it is saved instead of automatically executed at that set/reserved time point (paragraph 86). In other words, when the forcible reservation function is enabled, the print job will not be executed automatically according to the input of the print data at that time point, however, upon receiving direct execution instruction from the authenticated user who has inputted the print data later on, only then the saved reserved print job is executed based on the original settings as set at time of receiving the reserved job. Also see S1003-S1004, fig. 10 and S1404-S1405, fig. 14, paragraph 118, similarly teaching that when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given or further print instruction by user is given) (also note that “If the forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, in a state where the print job is reserved, if an execution instruction of the print job is received from the user via the operation unit 40, the printer unit 20 executes printing based on the reserved print job” and “In other words, the print job will not be executed unless the user who inputs the print data promptly goes to the printing apparatus 1 to input the execution instruction. When the forcible reservation function is enabled, the print job will not be executed according to the input of the print data” and further note “if the forcible reservation function is disabled, printing based on the print job is automatically executed without receiving the execution instruction from the user”).
Takahiro and Hikichi are combinable because they both deal with executing printing operations while temporality holding data and then commencing printing upon instructions given.
It would have been advantageous to modify the printing apparatus as disclosed by Takahiro to include hold printing mode techniques as taught by Hikichi.  The motivation for the skilled artisan in doing so is to prevent a printer unit from executing an unnecessary preparation operation in a case where print data transmitted from an external apparatus is reserved in the printing apparatus as taught by Hikichi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date 

Regarding claim 10, which recites a computer-readable storage medium version of claim 7 (note that applicant discloses that computer-readable storage medium is “a non-transitory computer-readable storage medium” at paragraph 74 of the applicant’s disclosure), thus, arguments made for claim 7 are applicable for claim 10, see rationale as applied above. Hikichi teaches a non-transitory computer-readable storage medium storing a program (paragraph 120).

Regarding claim 11, claim 11 recites similar features, as claim 4, except claim 11 is a method claim. Thus, arguments made for claim 4 are applicable for claim 11.

Regarding claim 12, claim 12 recites similar features, as claim 5, except claim 12 is a method claim. Thus, arguments made for claim 5 are applicable for claim 12.

Regarding claim 13, claim 13 recites similar features, as claim 6, except claim 13 is a method claim. Thus, arguments made for claim 6 are applicable for claim 13.

Regarding claim 14, which recites a computer-readable storage medium version of claim 4, thus, arguments made for claim 4 are applicable for claim 14, see rationale as applied above. Hikichi teaches a non-transitory computer-readable storage medium storing a program (paragraph 120).

 computer-readable storage medium storing a program (paragraph 120).

Regarding claim 16, which recites a computer-readable storage medium version of claim 6, thus, arguments made for claim 6 are applicable for claim 16, see rationale as applied above. Hikichi teaches a non-transitory computer-readable storage medium storing a program (paragraph 120).

Regarding claim 17, Combination of Takahiro with Hikichi further teaches in the case where it is set to operate in the hold printing mode and the print time is designated in the received printing job, to execute printing based on the printing job accordingly to a user instruction via an operation device of the printing apparatus without starting printing based on the printing job at the designated print time (Hikichi, paragraphs 71-74, note that when forcible reservation function is enabled, the printing apparatus 1 reserves the print job without printing. Then, when print job is reserved, it means that it is saved instead of automatically executed at that set/reserved time point (paragraph 86). In other words, when the forcible reservation function is enabled, the print job will not be executed according to the input of the print data at that time point, however, upon receiving direct execution instruction from the authenticated user who has inputted the print data later on, only then the saved reserved print job is executed. For Example also see, S1003-S1004, fig. 10 and S1404-S1405, fig. 14, paragraph 118, that when forcible reservation mode is ON (i.e. hold mode) than a reserved job which is received is kept on hold, on which print processing is not executed instead LIVEWAKE signal is given unless hold mode is set OFF or further print instruction by user is given).
Takahiro and Hikichi are combinable because they both deal with executing printing operations while temporality holding data and then commencing printing upon instructions given.
It would have been advantageous to modify the printing apparatus as disclosed by Takahiro to include hold printing mode techniques as taught by Hikichi.  The motivation for the skilled artisan in doing so is to prevent a printer unit from executing an unnecessary preparation operation in a case where print data transmitted from an external apparatus is reserved in the printing apparatus as taught by Hikichi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to combine Takahiro with Hikichi to reach the aforementioned advantage.

Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Okada, US 2017/0026538 – teaches forcibly enabling hold, non-hold printing mode and printing only upon user instruction, paragraphs 64-74.

Koike, US 2006/0050307 – teaches selectively execute the hold print mode or non-hold print mode on the basis of this instruction and having option of time designated continuous print mode to be selected, paragraphs 47, 62.
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672